DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21, 24, 27-31 and 33-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyles et al. (US 2018/0210515) in view of Wang et al. (US 2004/0190239) and further in view of Ku et al. (US 2021/0234403).

Regarding claims 21, 29, 35 and 40
Lyles et al. shows the portable computer system comprising: a display portion comprising: a display housing (see for example Figs. 1, 2, 4C and 5); and a display (14) 

As discussed above, Lyles et al. discloses the invention substantially as claimed, however does not show a second exterior portion recessed relative to the first portion (taken to be an area recessed for supporting the keyboard).

Weng et al. teaches that it is well known to have a base portion (10) of a portable computer system (see for example Fig. 1) to include a second exterior portion (12) that is recessed relative to the first exterior portion (see for example Fig. 1) and defining a planar top exterior (see for example Fig. 1), for supporting a keyboard (22), in order to provide that ability of attaching and detaching the keyboard and further firmly securing the keyboard when attached (see for example para. 0006-0008).

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Lyles et al., such that it include a second exterior portion recessed relative to the first portion (taken to be an area recessed for supporting the keyboard), as taught by Weng et al., in order to provide that ability of attaching and detaching the keyboard and further firmly securing the keyboard when attached (see for example Weng et al., para. 0006-0008).

As discussed above, Lyles et al. in combination with Weng et al., discloses the invention substantially as claimed, however does not show 
a second exterior portion recessed relative to the first exterior portion and defining a planar top exterior surface extending to a front edge of the base portion and confiqured to receive thereon a portable electronic device comprisinq a touchscreen display, the base portion comprisinq a wireless power transfer svstem confiqured to inductively couple with the portable electronic device to receive power from and transmit power to the portable electronic device through the planar top exterior surface of the base portion (taken to be wireless charging to a portable device through the top exterior surface).

Ku et al. teaches that it is well known to have wireless changing for an electronic device (which may include a key-board, mouse, camera, touch-screen etc., see for example para. 0015), through the top surface of portable computer (see for example Figs. 1-2B, 5A and 5B, and para. 0013, 0015 and 0030), in order to charge a device and 

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed, to modify the combination of Lyles et al. and Weng et al. (noted above), to include wireless charging to a portable device through the top exterior surface, as taught by Ku et al., in order to charge a device and provide a wireless charging platform and achieve strong coupling between wireless power transmitter and the wireless power receiving device, as suggested by Ku et al. in para. 0002.



	Regarding claim 24
	Lyles et al. further shows, wherein the sensing system comprises a capacitive key make sensor (see for example para. 0024 and 0030).  

	
	Regarding claim 27
	Lyles et al. further shows, a trackpad region (16) configured to detect gesture inputs from a user (see for example Fig. 1). 


	
	Regarding claim 28
	Lyles et al. further shows, the sensing system is a first sensing system (taken to be the touch sensing or keyboard for sensing the keys entry, (see for example Figs. 4C-

	
	Regarding claim 30
	Lyles et al. further shows, the base portion comprises a first portion of an alignment system configured to retain the  input device to the base portion (see for example para. 0009, 0035,  0038 and 0041); and the input device comprises a second portion of the alignment system (see for example para. 0009, 0035, 0038 and 0041). 

	
	Regarding claim 31
	Lyles et al. further shows, wherein the alignment system comprises a magnet and a ferromagnetic material (see for example para. 0026). 

	
	Regarding claim 33
	Lyles et al. further shows, wherein the input device is configured to begin responding to the input signals upon detecting that the input device has been removably coupled to the planar top exterior surface of the base portion (see for example Figs. 1, 2, 4C and 5). 

	Regarding claim 34
	Lyles et al. further shows, wherein the input signals are configured to navigate a user interface displayed on the display portion (see for example para. 0026, 0029 and 0030).

	Regarding claim 36
	Lyles et al. further shows, a coupling system configured to removably retain the keyboard (18) to the base portion (44).	 

	Regarding claim 37
	Lyles et al. further shows, a plurality of magnets (46) in the base portion (see for example Fig. 3); and a plurality of magnetic (46) elements in the keyboard (see for example Fig. 3); and the plurality of magnets and the plurality of magnetic elements are configured to align the keyboard relative to the base portion (see for example Figs. 3, 5 and 9). 

	
	Regarding claim 38
	Lyles et al. further shows, wherein: the keyboard comprises a movable keycap (taken to be inherent for detecting or sensing when the key is pressed or touched); and the base portion comprises a sensing system configured to detect movement of the movable keycap (taken to be inherent for detecting or sensing when the key is pressed or touched).
 
	
	Regarding claim 39
	Lyles et al. further shows, wherein the keyboard comprises:	a plurality of keys (see for example keyboard 18); and a polymer sheet covering the plurality of keys (see for example para. 0041). 
 	
	Regarding claim 41
	Lyles et al. further shows, wherein the keyboard is positionable at multiple locations on the planar top exterior surface (see for example para. 0025, 0026 and 0035). 

	Regarding claim 42
	Lyles et al. further shows, wherein the portable computer system is configured to wirelessly determine information from the keyboard when the keyboard is removably coupled to the planar top exterior surface (see for example Fig. 3 and para. 0027).

	Regarding claim 43
	Lyles et al. further shows, wherein a top surface of the key is flush with or below the first exterior portion of the base portion (see for example Figs. 2 and 3).

	Regarding claim 44
	Lyles et al. in combination with Wang et al. and Ku et al. further shows, wherein the portable electronic device is a mobile phone (taken to be inherently included in a device having a touch screen, voice-activated input device, and any other device that allows the electronic device to receive input from a user, see for example Ku et al. para. 0015).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lyles et al. (US 2018/0210515) in view of Wang et al. (US 2004/0190239) and Ku et al. (US 2021/0234403) and further in view of Official notice.

Regarding claim 23
As discussed above Lyles et al. in combination with Wang et al. and Ku et al. discloses the invention substantially as claimed, however does not specifically show a flexible cover positioned over the keycap and configured to deform in response to the actuation of the key.



	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Lyles et al. in combination with Wang et al. and Ku et al., such that it includes a deformable cover such as a plastic cover to keys of the keyboard, as being well known, in order to protect the keys and keyboard from dirt, water, damage etc..




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21, 23, 24, 27-31 and 33-44  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,871,828 in view of over Lyles et al. (US 2018/0210515)

The patent claims discloses the invention substantially as claimed, however does not specifically show removable magnetic keyboard to be remove from the computing device and attached by magnetic coupling.

As described above, Lyles et al. show it is well known to have a removable magnetic keyboard (18) (see for example Figs. 1-5), in order to have different positioning of the keyboard and enhance user input interface portability.

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify the claims 1-19 of the patent, such that it includes a removable magnetic keyboard, as taught by Lyles et al., in order to have different positioning of the keyboard and enhance user input interface portability.

	

Response to Arguments
Applicant’s arguments with respect to claims 21, 23, 24, 27-31 and 33-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ono (US 2014/0347799) show an electronic apparatus such as portable computer capable of wirelessly charging a portable device through the top surface where the keyboard is located.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687